Title: To John Adams from Tristram Dalton, 28 February 1799
From: Dalton, Tristram
To: Adams, John



Sir
Washington. 28th Febry. 1799

I was, Yesterday, honored with the receit of your highly-valued Favor of the 22nd. Instant for which be pleased to accept my most grateful Acknowledgment—
You condescend to apologize for not answering my late letters. Had I supposed that you would have taken that trouble as often as I took the liberty to address you, it would have been less frequent: for, at the times of my writing, I regretted the loss of yours, in opening & looking them over, which would be taken from concerns of infinitely great magnitude. Reliance on confirmed Friendship may have led me too often to trespass in this way.
You are now so obliging, Sir, as to give me leave to indicate any particular thing I have in View, relative to a public Office—
In my last, which was under the 5th of the present month, I went further, in this respect, than, I then feared, was altogether proper. The sanguine assurances, received by the Inhabitants of George Town, that it was more than probable the public Offices would be removed from Philadelphia to that place, in the Spring, and that Congress might be induced to pass a law for the holding their next Session with them, occasioned my being so particular in that letter—
I was deemed criminal for doubting as the Intelligence came from Mr. Stoddert and Judge Craik—
The Consequence of these removals from Philadelphia, whenever they may be, will, I suppose, be the resignation of some Officers, who will not incline to follow Congress.
Alarmed at the critical Situation of our Country, I deem it the Duty of every Friend to Government to come forth, and tender his Services, whereever they can be applied to the best advantage. A private Station is not now the Post of Honor.
Impressed with these sentiments, and firmly attached to the present System of Administration, I am ready to devote my future days in the Support, and Execution, of their measures, in any Office, which you, Sir, may think worthy my acceptance, and within my capacity to conduct.
I have heretofore taken the freedom to mention the Mint—and Post Establishments—in case of a Vacancy in either of them. Availing myself of Your Goodness, I now beg leave to add—that if such an Event should happen in the Offices of the Commissioner of the Revenue—the Comptroller or Auditor of the Treasury, the appointment thereto would be acceptable.
I do not, at present, calculate on any such Vacancy, only as it is within the Chapter of Accidents—
Should any Opening take place, and I be called to an Office, I would remove to the Seat of Government, be it where it may—
Should it remove to this District, agreeably to the existing Law, I should be happy—If any adverse Measure should prevent this Step, I would not tarry here—altho’ the Climate is the best that I have experienced—
In the mean time, and until a vacancy at the Seat of Government should happen, if there should be one in the Board of Commissioners of this City, I would accept that—Altho’ the Affairs of it are perplexed, and Business nearly paralized—by means of Speculators—of there very frequently wanting a Board, Mr. White being absent with his family considerable portions of the Year, and Mr. Scot being sick—And by the Discords that prevail among the Gentlemen, when they make a Board—
I know myself free from prejudice—and partiality—
My Wish—Sir—is to obtain a permanent Office, at the Seat of Government—I conclude this Subject with asking pardon for the liberties I have taken relative to it—and thanking you for the friendly expressions in Your Letter—
It is with great Grief Mrs. Dalton & I learn that Mrs. Adams is not so well, as she hath been for some time.
We had not heard the Story of her being in Philadelphia—but should have rejoyced to have found it so in fact, and in Health. We earnestly pray that this inestimable Blessing may soon be restored to her—and that You, and all her Friends, may enjoy her Life, for many Years, in uninterrupted felicity—
With our Daughters, we ask the favor of having our respectful regards made acceptable to her—and that You will be pleased to receive them Yourself—
I am, with perfect Esteem, / And unfeigned Affection, / Sir Your much obliged, / and most obedient hble Servant
Tristram Dalton